          Case 1:20-cv-01637-AT Document 27 Filed 08/03/20 Page 1 of 1




                                                                                     08/3/2020




                                                              July 23, 2020

VIA ECF

Honorable Analisa Torres, U.S.D.J.
United States District Court, Southern District of New York
500 Pearl Street
New York, NY 10007

Re:            Trustees of the Drywall Tapers & Pointers Local Union No. 1974 Benefit Funds,
               et al. v. PK Interiors Inc.

Case No.:      20-cv-1637 (AT)

Dear Judge Torres,

       This firm represents Plaintiffs Trustees of the Drywall Tapers & Pointers Local Union No.
1974 Benefit Funds, et al. in the above referenced matter. This letter makes reference to the Court’s
Order dated July 17, 2020, requesting Plaintiffs to re-submit materials for default judgment in
accordance with Attachment A to the Court’s Individual Practices by July 31, 2020.

        This matter involves the enforcement of the Funds’ right to collect benefit contributions
from the Defendant Employer, pursuant to their collective bargaining agreement. Please be advised
that Plaintiff is in the processing of receiving supplemental supporting documents. Defendant has
not entered an appearance in this matter.

       In light of these circumstances, Plaintiffs respectfully request an extension to file the
supplemental supporting documents for the default judgment until August 21, 2020. No prior
extensions to file the aforementioned documents have been made in this matter.

        Kindly advise this office of the Court’s decision regarding our request.

        Thank you for your assistance and courtesies.

                                                              Respectfully submitted,
      GRANTED. By August 21, 2020, Plaintiffs
      shall file their supplemental supporting                /s/ Lauren Kugielska
      documents.                                              Lauren M. Kugielska

      SO ORDERED.

      Dated: August 3, 2020
             New York, New York
